THE COURT.
In response to an alternative writ issued herein, the respondents have filed a general demurrer. The facts are the same and the questions presented for decision are the same as in Bakersfield tfe Kern Electric Ry. Co. v. Hay (Civil No. 1934), ante, p. 289 [155 Pac. 132], petition for writ of prohibition, in which decision has been filed this day. For the reasons stated in the opinion filed in that case the demurrer is sustained and the application for peremptory writ of mandate herein is denied.